Citation Nr: 1135090	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to October 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for hearing loss and tinnitus.

The Veteran testified before the undersigned at an October 2009 videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In November 2009 and March 2011, the Board remanded these claims for further development.  They now return for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets the additional delay, these claims must be remanded once again to ensure substantial compliance with its March 2011 remand directives. 

In its March 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's Army Reserve records for the period between 1978 and 1979.  In this regard, a June 2009 private examination report reflects that the Veteran stated that he was found to have significant hearing loss at the 1978 enlistment examination for the Army Reserve.  The December 2009 VA examination report also reflects that the Veteran served in the Army Reserve in Ardmore, Oklahoma.  Although the Veteran did not respond to a March 2011 letter requesting him to provide more information regarding his Army Reserves service, there is no indication that the AOJ made any follow-up efforts to obtain the Veteran's Army Reserve records directly from the appropriate records repository.  It is VA's duty to make every effort to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, pursuant to Stegall, the Board finds that it must remand this claim again to ensure substantial compliance with the terms of the March 2011 remand.

The Board also finds that an addendum to the June 2011 VA opinion is warranted.  Although the June 2011 VA opinion complied in many respects with the Board's remand directives, including converting the Veteran's puretone thresholds, the examiner stated that the Veteran had normal hearing at separation in both ears.  In fact, as noted by the Board in its previous remands, some hearing loss was shown in the left ear at 3000 Hertz, although it was not severe enough to be considered a disability under VA law.  Specifically, the August 1962 separation examination shows that the Veteran puretone threshold for the left ear at 3000 Hertz was 15 decibels.  When converted from American Standards Association (ASA) units to International Standards Organization (ISO) units, the Veteran's puretone threshold at 3000 Hertz for the left ear was 25 decibels.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, although the Veteran's hearing loss was not severe enough to be disabling under VA law at the time of his August 1962 separation examination, he did have some hearing loss at 3000 Hertz.  See id.; see also 38 C.F.R. § 3.385 (2010).  Thus, the examiner's statement that the Veteran's hearing was normal at separation does not accord with the standard for normal hearing set forth in Hensley.  Accordingly, the examiner should take into account and comment on the hearing loss shown at 3000 Hertz in the left ear in rendering an opinion on this claim.  

The Board also notes that the examiner makes reference to a November 17, 1958 entrance audiogram.  A service audiogram in graphical form is dated November 19, 1958.  The examiner should clarify whether this is the audiogram from which the entrance puretone thresholds set forth in numerical form were derived.  If not, the examiner should interpret the audiogram by converting it into numerical form.  See Savage v. Shinseki, 24 Vet. App. 124 (2010).  

Accordingly, the case is REMANDED for the following actions:
 
1. Contact any appropriate location, including, but not limited to, the National Personnel Records Center (NPRC), Army Personnel Center, Army Reserve Personnel Center, and the Records Management Center (RMC), to request the complete service treatment records for all periods of the Veteran's Reserve service. In particular,  the AOJ should make every effort to obtain all outstanding records from the Veteran's period of service with the Army Reserve, to include his Veteran's 1978 enlistment examination report.  If the AOJ is unable to obtain these records and concludes that further efforts would be futile, the AOJ should document such a finding.  The Veteran should also be notified of the AOJ's inability to obtain this record and the efforts which had been made to that end.  A copy of such notification must be associated with the claims file. 

2. After the action in directive #1 is accomplished, an addendum to the VA audiological opinion should be obtained addressing the likelihood that the Veteran's bilateral hearing loss disability and tinnitus are related to service.  The Veteran need not be scheduled for another examination.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  

As discussed in the body of this remand and in the Board's prior remands, the examiner should address the fact that in the August 1962 separation examination, the Veteran's puretone threshold at 3000 Hertz in the left ear was 25 decibels when converted to ISO units, which shows some hearing loss at this frequency.

The examiner should also clarify whether the reference to a November 17, 1958 entrance audiogram was in fact a reference to the November 19, 1958 audiogram in graphical form.  If not, the examiner should convert the audiogram from graphical to numerical form in the examination report.

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's bilateral hearing loss disability and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Separate opinions should be provided for the hearing loss claim and the tinnitus claim.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

